Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-12, 14, 16, 19, 18, 19, and 20  of U.S. Patent No. 11324002 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
The following table is provided for ease of illustration:
Instant claims 1-20
Patented claims US 11324002 B2
1. A device for sending high-efficiency (HE) feedback data packets, the device comprising processing circuitry coupled to storage, the processing circuitry configured to: identify a trigger frame received from a second device; identify, based on the trigger frame, a resource unit allocated to the device, wherein the resource unit is associated with a 20 MHz portion of a bandwidth; utilize, based on the resource unit and the bandwidth, tones associated with a high-efficiency short training field (HE-STF) of a HE trigger-based (TB) feedback null data packet (NDP), wherein a first tone of the tones having a smallest tone index value is set to zero, and wherein a second tone of the tones having a largest tone index value is set to zero; and send the HE TB feedback NDP to the second device in the 20 MHz portion of the bandwidth, wherein the HE TB feedback NDP comprises the tones.
2. The device of claim 1, wherein the processing circuitry is further configured to identify, based on the trigger frame, an access identifier associated with the device, wherein to utilize the tones is further based on the access identifier.






3. The device of claim 1, wherein the bandwidth is 40 MHz, wherein the tones begin at the smallest tone index value of −248 and end at a first tone index value of −8, and wherein the tones of the HE-STF are defined by a sequence of numbers (M) from the smallest tone index value of −248 to a second tone index value of −136, a negative one value at a third tone index value of −128, and the negative sequence of numbers (−M) from a fourth tone index value of −120 to the first tone index value of −8.
4. The device of claim 1, wherein the bandwidth is 40 MHz, wherein the tones begin at a first tone index value of 8 and end at a second tone index value of 248, and wherein the tones are defined by a sequence of numbers (M) from the first tone index value of 8 to a third tone index value of 120, a negative one value at a fourth tone index value of 128, and the sequence of numbers (M) from a fifth tone index value of 136 to the largest tone index value of 248.
5. The device of claim 1, wherein the bandwidth is 80 MHz, wherein the tones begin at the smallest tone index value of −504 and end at a first tone index value of −264, and wherein the tones are defined by a sequence of numbers (M) from the smallest tone index value of −504 to a second tone index value of −392, a negative one value at a third tone index value of −384, the sequence of numbers (M) from a fourth tone index value of −376 to the first tone index value of −264.
6. The device of claim 1, wherein the bandwidth is 80 MHz, wherein the tones begin at a first tone index value of −248 and end at a second tone index value of −8, and wherein the tones are defined by a negative sequence of numbers (−M) from the first tone index value of −248 to a third tone index value of −136, a negative one value at a fourth tone index value of −128, and the sequence of numbers (M) from a fifth tone index value of −120 to the second tone index value of −8.
7. The device of claim 1, wherein the bandwidth is 80 MHz, wherein the tones begin at a first tone index value of 8 and end at a second tone index value of 248, and wherein the tones are defined by a negative sequence of numbers (−M) from the first tone index value of 8 to a third tone index value of 120, a positive one value at a fourth tone index value of 128, and the sequence of numbers (M) from a fifth tone index value of 128 to the second tone index value of 248.
8. The device of claim 1, wherein the bandwidth is 80 MHz, wherein the tones begin at a first tone index value of 264 and end at a second tone index value of 504, and wherein the tones are defined by a negative sequence of numbers (−M) from the first tone index value of 264 to a third tone index value of 376, a positive one value at a fourth tone index value of 384, and the negative sequence of numbers (−M) from a fifth tone index value of 392 to the largest tone index value of 504.
9. The device of claim 1, wherein the tones associated with the HE-STF are defined by a sequence {−1, −1, −1, 1, 1, 1, −1, 1, 1, 1, −1, 1, 1, −1, 1}.
10. The device of claim 1, further comprising a transceiver configured to transmit and receive wireless signals, wherein the wireless signals comprise the HE TB feedback NDP.
11. The device of claim 10, further comprising an antenna coupled to the transceiver.

12. A non-transitory computer-readable medium storing computer-executable instructions which when executed by one or more processors of a first device result in performing operations comprising: identifying a trigger frame received from a second device; identifying, based on the trigger frame, a resource unit allocated to the first device, wherein the resource unit is associated with a 20 MHz portion of a bandwidth; utilizing, based on the resource unit and the bandwidth, tones associated with a high-efficiency short training field (HE-STF) of a HE trigger-based (TB) feedback null data packet (NDP), wherein a first tone of the tones having a smallest tone index value is set to zero, and wherein a second tone of the tones having a largest tone index value is set to zero; and sending the HE TB feedback NDP to the second device in the 20 MHz portion of the bandwidth, wherein the HE TB feedback NDP comprises the tones.
13. The non-transitory computer-readable medium of claim 12, the operations further comprising identifying, based on the trigger frame, an access identifier associated with the first device, wherein utilizing the tones is further based on the access identifier.

14. The non-transitory computer-readable medium of claim 12, wherein the bandwidth is 40 MHz, wherein the tones begin at the smallest tone index value of −248 and end at a first tone index value of −8, and wherein the tones are defined by {M, −1, −M}(1+j)/√{square root over (2)}, wherein M is a sequence {−1, −1, −1, 1, 1, 1, −1, 1, 1, 1, −1, 1, 1, −1, 1}, and wherein j is an imaginary number.
15. The non-transitory computer-readable medium of claim 12, wherein the bandwidth is 40 MHz, wherein the tones begin at a first tone index value of 8 and end at the largest tone index value of 248, and wherein the tones are defined by {M, −1, M}(1+j)/√{square root over (2)}, wherein M is a sequence {−1, −1, −1, 1, 1, 1, −1, 1, 1, 1, −1, 1, 1, −1, 1}, and wherein j is an imaginary number.
16. The non-transitory computer-readable medium of claim 12, wherein the bandwidth is 80 MHz, wherein the tones begin at the smallest tone index value of −504 and end at a first tone index value of −264, and wherein the tones are defined by {M, −1, M}(1+j)/√{square root over (2)}, wherein M is a sequence {−1, −1, −1, 1, 1, 1, −1, 1, 1, 1, −1, 1, 1, −1, 1}, and wherein j is an imaginary number.


17. The non-transitory computer-readable medium of claim 13, wherein the bandwidth is 80 MHz, and wherein: the tones begin at a first tone index value of −248 and end at a second tone index value of −8, the tones begin at a third tone index value of 8 and end at a fourth tone index value of 248, or the tones begin at a fifth tone index value of 364 and end at the largest tone index value of 504, and the tones are defined by {−M, 1, −M}(1+j)/√{square root over (2)}, M is a sequence {−1, −1, −1, 1, 1, 1, −1, 1, 1, 1, −1, 1, 1, −1, 1}, and j is an imaginary number.






18. A method for sending high-efficiency (HE) feedback data packets, the method comprising: identifying, by one or more processors of a first device, a trigger frame received from a second device; identifying, based on the trigger frame, a resource unit allocated to the first device, wherein the resource unit is associated with a 20 MHz portion of a bandwidth; utilizing, based on the resource unit and the bandwidth, tones associated with a high-efficiency short training field (HE-STF) of a HE trigger-based (TB) feedback null data packet (NDP), wherein a first tone of the tones having a smallest tone index value is set to zero, and wherein a second tone of the tones having a largest tone index value is set to zero; and sending the HE TB feedback NDP to the second device in the 20 MHz portion of the bandwidth, wherein the HE TB feedback NDP comprises the tones.
19. The method of claim 18, wherein the bandwidth is 40 MHz, wherein the tones begin at the smallest tone index value of −248 and end at a first tone index value of −8, and wherein the tones are defined by {M, −1, −M}(1+j)/√{square root over (2)}, wherein M is a sequence {−1, −1, −1, 1, 1, 1, −1, 1, 1, 1, −1, 1, 1, −1, 1}, and wherein j is an imaginary number.
20. The method of claim 18, wherein the bandwidth is 40 MHz, wherein the tones begin at a first tone index value of 8 and end at the largest tone index value of 248, and wherein the tones are defined by {M, −1, M}(1+j)/√{square root over (2)}, wherein M is a sequence {−1, −1, −1, 1, 1, 1, −1, 1, 1, 1, −1, 1, 1, −1, 1}, and wherein j is an imaginary number.

1. A device for sending high-efficiency (HE) feedback data packets, the device comprising processing circuitry coupled to storage, the processing circuitry configured to: identify a trigger frame received from a second device; identify, based on the trigger frame, a resource unit allocated to the device, wherein the resource unit is associated with a 20 MHz portion of a bandwidth; utilize, based on the resource unit and the bandwidth, tones associated with a high- efficiency short training field (HE-STF) of a HE trigger-based (TB) feedback null data packet (NDP); and send the HE TB feedback NDP to the second device in the 20 MHz portion of the bandwidth, wherein the HE TB feedback NDP comprises the tones.

2. The device of claim 1, wherein the processing circuitry is further configured to identify, based on the trigger frame, an access identifier associated with the device, wherein to utilize the tones is further based on the access identifier.
3. The device of claim 1, wherein the bandwidth is 20 MHz, wherein the tones begin at a first tone index value of −120 and end at a second tone index value of 120, and wherein the tones of the HE-STF are defined by a sequence of numbers (M) from the first tone index value of −120 to a third tone index value of −8, a zero at a fourth tone index value of 0, and the negative sequence of numbers (−M) from a fifth tone index value of 8 to the second tone index value of 120.
4. The device of claim 1, wherein the bandwidth is 40 MHz, wherein the tones begin at a first tone index value of −248 and end at a second tone index value of −8, and wherein the tones of the HE-STF are defined by a sequence of numbers (M) from the first tone index value of −248 to a third tone index value of −136, a negative one value at a fourth tone index value of −128, and the negative sequence of numbers (−M) from a fifth tone index value of −120 to the second tone index value of −8.
5. The device of claim 1, wherein the bandwidth is 40 MHz, wherein the tones begin at a first tone index value of 8 and end at a second tone index value of 248, and wherein the tones are defined by a sequence of numbers (M) from the first tone index value of 8 to a third tone index value of 120, a negative one value at a fourth tone index value of 128, and the sequence of numbers (M) from a fifth tone index value of 136 to the second tone index value of 248.
6. The device of claim 1, wherein the bandwidth is 80 MHz, wherein the tones begin at a first tone index value of −504 and end at a second tone index value of −264, and wherein the tones are defined by a sequence of numbers (M) from the first tone index value of −504 to a third tone index value of −392, a negative one value at a fourth tone index value of −384, the sequence of numbers (M) from a fifth tone index value of −376 to the second tone index value of −256.
7. The device of claim 1, wherein the bandwidth is 80 MHz, wherein the tones begin at a first tone index value of −248 and end at a second tone index value of −8, and wherein the tones are defined by a negative sequence of numbers (−M) from the first tone index value of −248 to a third tone index value of −136, a negative one value at a fourth tone index value of −128, and the sequence of numbers (M) from a fifth tone index value of −120 to the second tone index value of −8.
8. The device of claim 1, wherein the bandwidth is 80 MHz, wherein the tones begin at a first tone index value of 8 and end at a second tone index value of 248, and wherein the tones are defined by a negative sequence of numbers (−M) from the first tone index value of 8 to a third tone index value of 120, a positive one value at a fourth tone index value of 128, and the sequence of numbers (M) from a fifth tone index value of 128 to the second tone index value of 248.
9. The device of claim 1, wherein the bandwidth is 80 MHz, wherein the tones begin at a first tone index value of 264 and end at a second tone index value of 504, and wherein the tones are defined by a negative sequence of numbers (−M) from the first tone index value of 264 to a third tone index value of 376, a positive one value at a fourth tone index value of 384, and the negative sequence of numbers (−M) from a fifth tone index value of 392 to the second tone index value of 504.
10. The device of claim 1, wherein the tones associated with the HE-STF are defined by a sequence {−1, −1, −1, 1, 1, 1, −1, 1, 1, 1, −1, 1, 1, −1, 1}.
11. The device of claim 1, further comprising a transceiver configured to transmit and receive wireless signals, wherein the wireless signals comprise the HE TB feedback NDP.
12. The device of claim 11, further comprising an antenna coupled to the transceiver.
13. A non-transitory computer-readable medium storing computer- executable instructions which when executed by one or more processors of a first device result in performing operations comprising: identifying a trigger frame received from a second device; identifying, based on the trigger frame, a resource unit allocated to the first device, wherein the resource unit is associated with a 20 MHz portion of a bandwidth; utilizing, based on the resource unit and the bandwidth, tones associated with a high-efficiency short training field (HE-STF) of a HE trigger-based (TB) feedback null data packet (NDP); and sending the HE TB feedback NDP to the second device in the 20 MHz portion of the bandwidth, wherein the HE TB feedback NDP comprises the tones.
14. The non-transitory computer-readable medium of claim 13, the operations further comprising identifying, based on the trigger frame, an access identifier associated with the first device, wherein utilizing the tones is further based on the access identifier.


15. The non-transitory computer-readable medium of claim 13, wherein the bandwidth is 20 MHz, wherein the tones begin at a first tone index value of −120 and end at a second tone index value of 120, and wherein the tones of the HE-STF are defined by a sequence of numbers (M) from the first tone index value of −120 to a third tone index value of −8, a zero at a fourth tone index value of 0, and the negative sequence of numbers (−M) from a fifth tone index value of 8 to the second tone index value of 120.
16. The non-transitory computer-readable medium of claim 13, wherein the bandwidth is 40 MHz, wherein the tones begin at a first tone index value of −248 and end at a second tone index value of −8, and wherein the tones are defined by {M, −1, −M} (1+j)/√2, wherein M is a sequence {−1, −1, −1, 1, 1, 1, −1, 1, 1, 1, −1, 1, 1, −1, 1}, and wherein j is an imaginary number.
17. The non-transitory computer-readable medium of claim 13, wherein the bandwidth is 40 MHz, wherein the tones begin at a first tone index value of 8 and end at a second tone index value of 248, and wherein the tones are defined by {M, −1, M}(1+j)/√2, wherein M is a sequence {−1, −1, −1, 1, 1, 1, −1, 1, 1, 1, −1, 1, 1, −1, 1}, and wherein j is an imaginary number.
18. The non-transitory computer-readable medium of claim 13, wherein the bandwidth is 80 MHz, wherein the tones begin at a first tone index value of −504 and end at a second tone index value of −264, and wherein the tones are defined by {M, −1, M}(1+j)/√2, wherein M is a sequence {−1, −1, −1, 1, 1, 1, −1, 1, 1, 1, −1, 1, 1, −1, 1}, and wherein j is an imaginary number.
19. The non-transitory computer-readable medium of claim 13, wherein the bandwidth is 80 MHz, and wherein: the tones begin at a first tone index value of −248 and end at a second tone index value of −8, the tones begin at a third tone index value of 8 and end at a fourth tone index value of 248, or the tones begin at a fifth tone index value of 364 and end at a sixth tone index value of 504, and the tones are defined by {−M, 1, −M}(1+j)/√2, M is a sequence {−1, −1, −1, 1, 1, 1, −1, 1, 1, 1, −1, 1, 1, −1, 1}, and j is an imaginary number.
20. A method for sending high-efficiency (HE) feedback data packets, the method comprising: identifying, by one or more processors of a first device, a trigger frame received from a second device; identifying, based on the trigger frame, a resource unit allocated to the first device, wherein the resource unit is associated with a 20 MHz portion of a bandwidth; utilizing, based on the resource unit and the bandwidth, tones associated with a high-efficiency short training field (HE-STF) of a HE trigger-based (TB) feedback null data packet (NDP); and sending the HE TB feedback NDP to the second device in the 20 MHz portion of the bandwidth, wherein the HE TB feedback NDP comprises the tones.




	Regarding instant claim 1, it is clear from the above table, that the difference between the instant claim and patented claim 1 is that instant claim specifies that “a first tone of the tones having a smallest tone index value is set to zero, and wherein a second tone of the tones having a largest tone index value is set to zero”. However, such limitation would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to consider a guard band between different bandwidth part in order to prevent decoding errors of received tones.
	Instant claims 12 and 18 have similar limitations as discussed above with regard to respective patented claims 13 and 20.
	Similarly, dependent claims 2-11, 13-17, and 19-20 have similar limitations of respective patented claims 2, 4-12, 14, 16, 19, 18, 19, and 20 respectively. Therefore, they are rejected for same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        12/5/2022